DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 2011/0277817) in view of Takeyama et al. (US 2001/0029976) and Funakoshi (US 2010/0018565) and Manning (US 2012/0138135) and Ishii et al. (WO 2013/161810 A1, see English equivalent US 2015/0040961 for mapping).

	Regarding claims 21, 28 and 35, Ide discloses a photovoltaic (“PV”’) string in Figures 1-2, comprising:
	a first solar cell (10) and a second solar cell (adjacent cell 10) connected by a conductive interconnector (wiring member 20) which extends beyond the edge of the substrates of the cells and includes a single layer of material having a first portion disposed over the substrates of the cells and a second portion between the substrates of the cells (Figures 1-3 and [31]-[34]), wherein the first portion is coupled to first doped regions (15n, 15p) disposed over or on a back side of the substrates of the first and second solar cells ([43] and Figures 1-5). 

	Ide does not disclose that the first solar cell is coupled to a first conductive foil and comprising first doped polysilicon regions disposed over or on a back side of a substrate of the first solar cell, wherein the first conductive foil includes a single layer of material having a first portion and a second portion, wherein the first portion of the first conductive foil is coupled to the first doped polysilicon regions of the first solar cell, and wherein the second portion of the first conductive foil extends beyond an edge of the substrate of the first solar cell; wherein the second solar cell is coupled to a second conductive foil and comprising second doped polysilicon regions disposed over or on a back side of a substrate of the second solar cell, wherein the second conductive foil includes a single layer of material having a first portion and a second portion, wherein the first portion of the second conductive foil is coupled to the second doped polysilicon regions of the second solar cell and wherein the second portion of the second conductive foil extends beyond an edge of the substrate of the second solar cell, and wherein the second portion of the first conductive foil overlaps the second portion of the second conductive foil; and a plurality of joints between and directly coupling the second portion of the first conductive foil and the second portion of the second conductive foil, wherein the plurality of joints is along a line parallel to the spacing between the substrate of the first solar cell and the substrate of the second solar cell.

	Takeyama discloses a photovoltaic string in Figures 2A-C comprising a first solar cell (photovoltaic element 1) comprising a first interconnector (107) with a portion extending from an edge of the first solar cell (Figures 2B-2C and [149]) and a second solar cell (photovoltaic element 2) with a second interconnector (109) with a portion extending from an edge of the second solar cell (Figure 2B-2C and [149]), wherein the extending portions of the first and second interconnectors overlap each other (Figure 2B and 2C and [149]) and a plurality of joints (110) between and directly coupling the extending portions of the first (107) and second (109) interconnectors ([150]), wherein the plurality of joints (110) is along a line parallel to the spacing between the substrate of the first solar cell and the substrate of the second solar cell (Figure 2B, Takeyama discloses a plurality of joints 110 along a line parallel to the spacing between the substrates of the cells. It is noted that the first (or second) line of weld points 110 reads on “a plurality of joints”). 

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the interconnectors each have a first and second portion, wherein the second portion of the first conductive interconnector extends beyond an edge of the first solar cell; and the second portion of the second conductive interconnector extends beyond extending from an edge of the second solar cell, and wherein the second portion of the first conductive interconnector overlaps the second portion of the second conductive interconnector; and a plurality of joints are between and directly coupling the second portion of the first conductive interconnector and the second portion of the second conductive interconnector, wherein the plurality of joints is along a line parallel to the spacing between the substrate of the first solar cell and the substrate of the second solar cell, as taught by Takeyama, because the structure taught by Takeyama allows for a reliable series connected photovoltaic element module without damaging the photovoltaic cells that is produced at a high speed and is easy to automate (Takeyama, [30], [154]).
	
Modified Ide does not explicitly disclose that the first and second wiring member interconnectors are made of a conductive foil.

Funakoshi discloses an inter-connector for back contact solar cells made of an aluminum foil having a thickness of 10 microns ([122]). 
	
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a 10 micron thick aluminum foil as the first and second interconnectors in the device of modified Ide, as taught by Funakoshi, because aluminum foil has a high conductivity and is a known material for use as a solar cell inter-connector and such a combination would result in nothing more than the use of a known material for its intended use in a known environment to accomplish an entirely expected result.

Modified Ide does not disclose that the first and second solar cells comprises doped polysilicon regions on the back side and wherein the first and second conductive foils are coupled to the doped polysilicon regions. 
Manning discloses a back contact solar cell in Figure 2L comprising a silicon substrate (200) and doped polysilicon regions (220, 222) disposed over the back side of the silicon substrate (200) ([39]-[41]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the doped diffusion regions in the first and second solar cells of modified Ide with the doped polysilicon regions disposed on the back of the silicon substrate, as taught by Manning, because such a modification would amount to nothing more than the simple substitution of one known back contact solar cell structure for another to obtain predictable results.

Modified Ide does not disclose App. No. 15/834,4522Examiner: Bernier, Lindsey A.Docket No. 131815-236814_P153DCArt Unit: 1726a cutout through the second portion of the first conductive foil and the second portion of the second conductive foil, the cutout intervening between a first of the plurality of joints and a second of the plurality of joints.

Ishii discloses a photovoltaic string (10) in Figures 1-4 comprising a first and second back contact solar cell (20) ([17]) connected by an interconnector (30) ([23]-[24]) comprising a cutout (openings 33, [27]-[30]) intervening between a first of a plurality of joints (bonded portion 30a) and a second of a plurality of joints (bonded portion 30b) ([26]).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a cutout through the second portion of the first conductive foil and the second portion of the second conductive foil, the cutout intervening between a first of the plurality of joints and a second of the plurality of joints to the device of modified Ide, as taught by Ishii, because the cutout lowers the stress of the interconnector when the temperature changes which decreases warpage or separation of the interconnector and improves the reliability of the device (Ishii, [29]-[31]).

Regarding claim 22, modified Ide discloses all of the claim limitations as set forth above. Modified Ide additionally discloses a third portion of the first conductive foil, the third portion extending from the edge of the first solar cell; a third portion of the second conductive foil, the third portion extending from the edge of the second solar cell; and one or more joints coupling the third portion of the first conductive foil and the third portion of the second conductive foil (The third portion of the first and second conductive foils is a portion of the extending portion and a portion of the joined portion. It is noted that the term “portion” is broad and the extending and joining portions of the first and second conductive foils of modified Ide have many “portions”.).

	Regarding claim 23, modified Ide discloses all of the claim limitations as set forth above. Funakoshi additionally discloses that the first conductive foil has a thickness of less than or equal to 50 microns (see 10 microns, [122]).

Regarding claim 24, modified Ide discloses all of the claim limitations as set forth above. Modified Ide additionally discloses that the second portion of the first conductive foil extends less than 2 mm from the edge of the first solar cell (Ide, Figure 2 and Takeyama, Figure 2C, it is noted that the second portion can be defined as any portion of the first conductive foil extending past the edge of the first cell that is less than 2mm and does not have to include the entire section extending past the edge of the cell).

Regarding claim 25, modified Ide discloses all of the claim limitations as set forth above. Funakoshi additionally discloses that the first conductive foil includes aluminum ([122]).

Regarding claim 26, modified Ide discloses all of the claim limitations as set forth above. Ide additionally discloses a gap between the first solar cell and the second solar cell (Figures 1 and 2).

Regarding claim 27, modified Ide discloses all of the claim limitations as set forth above. Modified Ide additionally discloses that the plurality of joints (110) comprises a region selected from a group consisting of a weld region, a solder region and a thermally compressed region (joints 110 are welding points, Takeyama, [150]).

Regarding claim 29, modified Ide discloses all of the claim limitations as set forth above. Modified Ide additionally discloses a third portion of the first conductive foil, the third portion extending from the edge of the first solar cell; a third portion of the second conductive foil, the third portion extending from the edge of the second solar cell; and one or more joints coupling the third portion of the first conductive foil and the third portion of the second conductive foil (The third portion of the first and second conductive foils is a portion of the extending portion and a portion of the joined portion. It is noted that the term “portion” is broad and the extending and joining portions of the first and second conductive foils of modified Ide have many “portions”.).

Regarding claim 30, modified Ide discloses all of the claim limitations as set forth above. Funakoshi additionally discloses that the first conductive foil has a thickness of less than or equal to 50 microns (see 10 microns, [122]).

Regarding claim 31, modified Ide discloses all of the claim limitations as set forth above. Modified Ide additionally discloses that the second portion of the first conductive foil extends less than 2 mm from the edge of the first solar cell (Ide, Figure 2, and Takeyama, Figure 2C, it is noted that the second portion can be defined as any portion of the first conductive foil extending past the edge of the first cell that is less than 2mm and does not have to include the entire section extending past the edge of the cell).

Regarding claim 32, modified Ide discloses all of the claim limitations as set forth above. Funakoshi additionally discloses that the first conductive foil includes aluminum ([122]).

Regarding claim 33, modified Ide discloses all of the claim limitations as set forth above. Ide additionally discloses a gap between the first solar cell and the second solar cell (Figures 1 and 2).

Regarding claim 34, modified Ide discloses all of the claim limitations as set forth above. Modified Ide additionally discloses that the plurality of joints (110) comprises a region selected from a group consisting of a weld region, a solder region and a thermally compressed region (joints 110 are welding points, Takeyama, [150]).

Regarding claim 36, modified Ide discloses all of the claim limitations as set forth above. Modified Ide additionally discloses a third portion of the first conductive foil, the third portion extending from the edge of the first solar cell; a third portion of the second conductive foil, the third portion extending from the edge of the second solar cell; and wherein the interconnect structure comprises the third portion of the first conductive foil and the third portion of the second conductive foil, one or more joints coupling the third portion of the first conductive foil and the third portion of the second conductive foil (The third portion of the first and second conductive foils is a portion of the extending portion and a portion of the joined portion. It is noted that the term “portion” is broad and the extending and joining portions of the first and second conductive foils of modified Ide have many “portions”.).

Regarding claim 37, modified Ide discloses all of the claim limitations as set forth above. Funakoshi additionally discloses that the first conductive foil has a thickness of less than or equal to 50 microns (see 10 microns, [122]).

Regarding claim 38, modified Ide discloses all of the claim limitations as set forth above. Funakoshi additionally discloses that the first conductive foil includes aluminum ([122]).

Regarding claim 39, modified Ide discloses all of the claim limitations as set forth above. Ide additionally discloses a gap between the first solar cell and the second solar cell (Figures 1 and 2).

Regarding claim 40, modified Ide discloses all of the claim limitations as set forth above. Modified Ide additionally discloses that the plurality of joints (110) comprises a region selected from a group consisting of a weld region, a solder region and a thermally compressed region (joints 110 are welding points, Takeyama, [150]).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 2011/0277817) in view of Takeyama et al. (US 2001/0029976) and Funakoshi (US 2010/0018565) and Manning (US 2012/0138135) and Ishii et al. (WO 2013/161810 A1, see English equivalent US 2015/0040961 for mapping), as applied to claim 21 above, in further view of Kohler (US 4,296,270).

Regarding claim 41, modified Ide discloses all of the claim limitations as set forth above. Modified Ide does not explicitly disclose that the second portion of the first conductive foil bends along a first non-zero angle relative to the first portion of the first conductive foil, the second portion of the second conductive foil bends along a second non-zero angle relative to the first portion of the second conductive foil, and the second portions of the conductive foils are joined such that the joints are angled with respect to the first portions of the first and second conductive foils.

Kohler discloses a solar cell module in Figure 1 comprising a fist solar cell (1) with a first conductive foil connector (3) and a second solar cell (2) with a second conductive foil connector (4) and a joint between and directly coupling an overlapped portion of the first and second connectors (7) (column 3 lines 1-54), wherein the connecting portion of the first conductive foil connector bends along a first non-zero angle relative to a first portion of the first conductive foil connected to the first solar cell, the connecting portion of the second conductive foil bends along a second non-zero angle relative to the first portion of the second conductive foil connected to the second solar cell, and the connecting portions of the conductive foils are joined such that the joint is angled with respect to the first portions of the first and second conductive foils (See wavy corrugated angled joint portion of interconnector in Figure 1 and column 3 lines 1-17).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of modified Ide such that the second portion of the first conductive foil bends along a first non-zero angle relative to the first portion of the first conductive foil, the second portion of the second conductive foil bends along a second non-zero angle relative to the first portion of the second conductive foil, and the second portions of the conductive foils are joined such that the joints are angled with respect to the first portions of the first and second conductive foils, as taught by Kohler, because the angled joint portion of the interconnectors allows for high flexibility which increases resilience to thermal expansions and contractions and allows for interconnection without damage to the cells (Kohler, column 1 line 58-column 2 line 13). 

Response to Arguments
Applicant’s arguments with respect to claims 21-41 have been considered but are moot as a result of the new grounds of rejection and the addition of the Ishii reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726